Title: To James Madison from an Unidentified Correspondent, 10 September 1814
From: 
To: Madison, James


        
          May it please your Excelly.
          Dist. Maine Sepr. 10th 1814.
        
        At a time like the present when my life & Property, as well as that of Millions of the inhabitants of the U S—is in Danger we ought not to be refused the priveledge of addressing our Complaints to our political Head & Father. I shall therefore proceed to make known to you the Distresses & Sentiments & Wishes of the People of this Section of our Country.
        Every Town on the Seaboard & on the Rivers are in a constant state of alarm & live in jeopardy every hour for fear of attack. The Enemy are infuriated, & excuse their cruilties by saying that our Armi[e]s have set on fire the Towns in upper Canada, & the Government have sanctiond their doings. The public Sentiment here is that our Government be petitiond, be prayed immediately to disavow all such conduct & bring the perpetrators to condign punishment as perhaps nothing short of this will, or can, save our frontier from the severest retaliation—it is hoped that a Proclamation will appear to discountenance such savage conduct as this alone can save immense property. I shall speak only what I find to be the un⟨i⟩versal sentiment in this Quarter, of all Partie⟨s⟩ it is this—That Genl. Armstrong is unworth⟨y⟩ the confidence of the Executive—That our Country can be saved o[n]ly by a Union—that conciliation must come from those in Power—that the President be humb⟨l⟩y solicited to admit into his cabinet council an equal Number of the principal Men of the Opposition; in order to unite the whole strength of the Country—without measures, of the forgoing kind it is thought we must be ruind & perhaps recolonized. Sire what is life worth when all our means of suppor⟨t⟩ing it are gone. Can nothing be done to wrest the arms of a destroying foe—can no kind of armistice be made—can you do nothing to stay the destruction which is now going on at a time when we are treating for Peace⟨?⟩ All now lament that a War without preparation has taken place—& that any kind of Armistice was refused—because Events have turnd against us. It is lamentable that at this hour not ⅔ of the People have sufficient Arms to defend themselves with—500 this Day calld out for the Defence of this Port. I found several with Arms unworthy of Trust & supplied them from my private store. All our Forts & Garrisons complain of the notorious & long continued neglect of the Officers whose Duty it was to supply ammunition, Lanthorns & various necessaries which should have been supplied this Garrison have been borrowd from the Inhabitants—many think that Men who undertake to forward supplies & fail in their Duty ought to be brought to punishment.
        Our militia Laws throughout the Union are such that the militia under them must be good for little—the militia Tax is unequal the burthen falls principally on the poor—why should not all contribute according to their

wealth by a general Tax—let the Soldier be paid for every hour of service promptly & not forced by delay to sell his Wages for ¼ the amount as is lately & even now offered by men in Arms—let them have the best of Arms &c a uniform Dress & other encouragements—& we should soon have a militia equal to regular Troops. An old Proverb—Every man to his trade—how can we expect raw undisciplin’d men to face & contend with veteran⟨s⟩. When we behold our militia & reflect that all depends on them the Heart sickens at the sight, they want everything but native courage. We now find our weaknes⟨s⟩ occasiond by Division & a bad militia & too much economy and as Events have turnd it is thought almost any Kind of Peace is to be coveted until England has som⟨e⟩ other Foe to employ her, & until we by mending, or rather by new making, our militia Laws we shall have a Force ready & willing to face their regular Troops, man for man, It will not be a dishonourable Peace to yield to imperious necessity all know the Events of Europe were unexpected to the wisest man on Earth. Sire make Peace on any terms or an armistice—until our country can take breath, begin anew, & bette⟨r⟩. The Officers whom you have instrusted seem to be most of them unworthy of confidence for they neglect to provide the necessary munitions of War. Unless you conciliate the other party & an amalgamation takes place we are undone & subdued & disgraced. This is from an old acquaintance for many years a member of Congress from the Dt. of Maine—& a sound Democrat—who respects you most sincerely—& wishes the best interest of the whole.
      